UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1934 ACT REPORTING REQUIREMENTS CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Event: September 28, 2007 (date of earliest event reported) NEXIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 033-22128D (Commission File Number) 84-1062062 (IRS Employer Identification Number) 59 West 100 South, Suite 200, Salt Lake City, Utah 84101 (Address of principal executive offices) (801) 575-8073 (Registrant's telephone number, including area code) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On September 28, 2007 the company entered into an agreement with Mr. Joseph Corso, Jr. to settle and satisfy all obligations of the Company a the 24% Series A Senior Subordinated Convertible Redeemable Debenture Due November 1, 2007 held by Mr. Corso.In exchange for releasing all obligations represented by the Debenture, the Company will issue to Mr. Corso 200,000 shares of its Series C Preferred Stock.The agreement provides that Mr. Corso shall limit his conversion of the preferred stock into 9.9% or less of the issued and outstanding common stock at any given time.Upon delivery of the shares of Series C Preferred Stock the agreement will be fully performed. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES On October 1 2007 the Company authorized the delivery to Mr. Joseph Corso, Jr. Two Hundred Thousand (200,000) shares of Series C Preferred Stock of the Company stated par value of $0.0001.The issuances was authorized in final satisfaction of the “24% Series A Senior Subordinated Convertible Redeemable Debenture Due November 1, 2007” debenture held by Mr. Corso, the debenture has a face value of $200,000 and the debentures were originally issued in November of 2004.Mr. Corso has been verified as an accredited investor as that term is defined by federal securities rules and regulations.The transaction was handled as a private sale exempt from registration under Section 4(6) of the Securities Act of 1993. ITEM 9.01Financial Statements and Exhibits The following exhibits are included as part of this report: Exhibit No. Page No. Description NONE 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 1st day of October, 2007.
